Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about June 3, 2003, which granted the petition seeking an order of filiation, unanimously reversed, on the law, without costs, and the petition dismissed. Appeal from order, same court and Judge, entered on or about March 28, 2003, which granted petitioner’s application for an order directing a blood genetic marker test, unanimously dismissed as moot, without costs.
Under the facts and circumstances of this case, no petition for filiation by petitioner lies. Concur—Tom, J.P., Ellerin, Williams, Lerner and Catterson, JJ.